Citation Nr: 1611874	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-30 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for low back and neck disabilities.

2. Entitlement to service connection for low back and neck disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was later transferred to Atlanta, Georgia.

The Veteran testified at a videoconference hearing in October 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. In an unappealed May 2002 RO decision, a petition to reopen a claim for service connection for a back and neck disability was denied.
 
2. New evidence received since the May 2002 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a back and neck disability.

3. The evidence of record is at least in equipoise as to whether the Veteran has a lumbar and cervical spine disability, diagnosed as degenerative disc disease, that began during active service or is related to an incident of service.


CONCLUSIONS OF LAW

1. The May 2002 RO decision denying a petition to reopen a claim for service connection for a back and neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's May 2002 decision, and the claim of service connection for a back and neck disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The Veteran's lumbar and cervical spine disability, diagnosed as degenerative joint and disc disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen

In a September 1998 rating decision, the RO denied the Veteran's claim for service connection for a back and neck disability on the basis that there was no nexus between the Veteran's current condition and a disease, injury, or incident in service.  The Veteran requested reconsideration of this decision, and another rating decision was issued in June 1999.  The claim was again denied, because the evidence did not show that the conditions originated in or were aggravated by the Veteran's military service.  The Veteran later filed a petition to reopen her claim for a back and neck disability, which was denied in May 2002.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the May 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Among other evidence, in October 2015, the Veteran's VA physician submitted a letter opining that the Veteran's current neck and back disabilities are at least as likely as not related to an incident in service.  This evidence is new, because it was not available to be presented before any of the prior rating decisions, and it is material, because it relates to the unestablished fact of nexus, which is necessary to substantiate the claim.  The Veteran's claim is reopened.

II. Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran suffered a hard fall subsequent to a jump during airborne school.  The Veteran argues that her current back and neck  disabilities were caused by or related to injuries sustained during this hard fall.  The Board does not dispute that the hard fall occurred, nor does it dispute that the Veteran has a current condition of degenerative disc disease in both her cervical and lumbar spine.

On both the Veteran's entrance and exit examinations from service from November 1983 and August 1984, respectively, her neck and back were marked as normal.

In April 1994, in a VA treatment record, the Veteran complained of pain in her neck, which she said originated in service.

In January 2004, the Veteran sought treatment from the VA for her neck.  She indicated to the VA physician that she had a mild contusion of the left anterior superior iliac spine resulting from her jumps in service, and that since that time, she had pain in her neck off and on.  The physician noted that at the time of the examination, the Veteran's neck pain and pain to the left anterior superior iliac spine was 7 to 8 on a 10 point scale.

In March 2009, the Veteran had an MRI of her lumbar spine.  The x-ray revealed mild multilevel degenerative disc disease, which was most severe at L5-S1, where there was a left sided posterior central disc herniation.

In July 2009, the Veteran sought treatment for her lumbar spine condition.  The VA physician diagnosed the Veteran with chronic low back and hip pain, which was likely multifactorial from sacroiliitis, lumbosacral radiculitis, and a herniated disc at L5-S1; mild disc bulges at L4-L5 and L5-S1; and cervical spondylosis with degenerative discs at the C4-C5 and C5-C6 levels.

In September 2009, the Veteran underwent imaging of her cervical spine.  The x-ray revealed degenerative disc disease at the C5-6 interspace, with minimal narrowing of the neural foramen on the right and a hypertrophic osteophyte formation.

In October 2009, the Veteran sought treatment from the VA for her lower back.  She was diagnosed with degenerative joint disease of the cervical and lumbar spine.  The VA physician opined that it was "highly possible" that the Veteran's current neck and back disabilities were related to her injuries in service from her jumps.

In July 2012, the Veteran underwent a VA examination.  The examiner noted the Veteran's lay statements indicating that she injured her neck and back in during a heard landing during a parachute jump, and that the pain started in 1996 and worsened consistently.  The examiner concluded that the Veteran's current back and neck disabilities were less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the examiner stated that there was no in-service documentation of injury to the back or neck, and that in her opinion, for the injury to be related, the Veteran would have had significant symptomatology to her back and neck within 12 to 24 months of the injury.

In October 2015, the Chief of Physical Medicine and Rehabilitation at the Veteran's VA Medical Center wrote a letter on her behalf, opining that it was more likely than not that the Veteran's medical condition started with her military injury.  As rationale, he cited the Veteran's irregular landing from the jump, and the accumulation of degeneration that, based on his extensive knowledge of the case and medical training, he concluded was caused by the Veteran's landing.

Also in October 2015, the Veteran testified at a hearing before the Board.  She detailed the in-service incident of injury after a failed parachute jump, and indicated that she suffered injury to her upper and lower back.  She also testified that her back was getting progressively worse.

The Board finds that the opinion of the VA examiner and the opinion of the Chief of Physical Medicine and Rehabilitation, coupled with the Veteran's competent, credible testimony regarding continuity of symptomatology, are in relative equipoise.  If the evidence, as a whole, is supportive or is in relative equipoise, then the veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Service connection for degenerative disc disease of the cervical and lumbar spine is granted. 38 C.F.R. § 3.303(b) (2015).

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for back and neck disabilities.

Service connection for a lumbar and cervical spine disability, diagnosed as degenerative joint and disc disease, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


